Third District Court of Appeal
                               State of Florida

                          Opinion filed May 19, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                                No. 3D21-46
                 Lower Tribunal Nos. 14-1940SP & 19-187AP
                            ________________


          Valles & Associates Rehabilitation Services, Inc.,
                      a/a/o Steven A. Harmon,
                              Appellant,

                                     vs.

                 United Automobile Insurance Company,
                              Appellee.


    An Appeal from the County Court for Miami-Dade County, Diana
Gonzalez-Whyte, Judge.


      Best & Menendez, and Virginia M. Best and Johanna M. Menendez,
for appellant.

     Michael J. Neimand, for appellee.


Before EMAS, C.J., and SCALES and LOBREE, JJ.

     PER CURIAM.

     Affirmed.